Citation Nr: 1428634	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-24 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for basic eligibility to receive Dependency and Indemnity Compensation (DIC) benefits.




WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1987.  He died in 2005. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A July 2012 Travel Board hearing was held at the St. Petersburg, Florida Regional Office (RO) before the undersigned Acting Veterans Law Judge.

The issue was remanded for further development in December 2013.

The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO/AMC used an incorrect mailing address for the Supplemental Statement of the Case and VA Forms 21-4142 and 21-4138.  These notices were returned to the Board in April 2014.  The address of record used was "[redacted]," which belonged to the residence of the deceased Veteran's parents, where he resided at the time of his death.  The correct address for the appellant is "[redacted]."  (See November 2012 Written Statement).

Therefore, this issue must be remanded again, in part, for compliance with the Board's prior remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).


Accordingly, the case is REMANDED for the following action:

1.  Send VA Forms 21-4142 and 21-4138 to the correct address of the appellant.  Then contact the Hospice of Palm Beach County and request complete records of all pertinent treatment for the Veteran from the years 2004 and 2005, and associate this information with the claims file.  Also request directly from this facility, to the best recollection and understanding of the personnel who treated the Veteran during the aforementioned time period (including a Dr. Gonzalez), what were the precipitating circumstances involving the determination that following a period of a few weeks hospitalization in July 2004, the Veteran would be released to reside for the time being with his parents and no longer with his spouse.

2.  Confirm where the Veteran underwent VA treatment for his multiple sclerosis from 2004 to 2005 (presumably at a location near his home in Florida, most likely the West Palm Beach VA Medical Center (VAMC)) and obtain all pertinent records, associating them with the claims file.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



